CUSHMAN, District Judge
(dissenting in part).
While the statute attacked may be invalid, the bill of complaint does not allege anything in the nature of a threat upon the part of defendants to enforce it against plaintiff and defendants disclaim any intent to initiate any prosecution of plaintiff under its provisions. .Defendants further allege that if directed by the Governor or other superior authority to bring action against the plaintiff, they will bring but one action until the constitutionality of the law complained of shall have been determined in the highest court of the state.
If it be assumed that the letters of the State NRA Compliance Director—portions of which are set out in the bill of complaint—threaten both repeated prosecutions and recovery on account of violations of certain of the “nonsuspended” provisions of the “Code of Fair Competition for the Barber Shop Trade,” yet, those letters were all written before the enactment of the statute attacked. For these reasons, 1 concur in the conclusion of the majority of the court that any interlocutory injunction should be denied.
I am, however, of the opinion that the motion to dismiss should be denied. Terrace v. Thompson, 263 U. S. 197, 214-216, 44 S. Ct. 15, 68 L. Ed. 255; McDermott v. City of Seattle (D. C.) 4 F. Supp. 855-857; Patton v. Bellingham, 179 Wash. 566, 573 to 576, 38 P.(2d) 364.
In the case of Spielman Motor Sales Co. v. Dodge, 55 S. Ct. 678, 681, 79 L. Ed. 1322, cited in the majority opinion, the defendant District Attorney had begun a prosecution in which the plaintiff in the suit in equity would be afforded an opportunity to test the validity of the law and the bill of complaint disclosed nothing more than a single prosecution was in contemplation, which, as stated in the opinion, “ * * * the district attorney emphasized by his disclaimer, on the hearing below, of any intention to institute any further prosecution against appellant until his rights, constitutional or otherwise, had been adjudicated in the pending criminal proceeding.”
If plaintiffs bill of complaint is dismissed, he is denied an opportunity of testing the validity of the statute and, under the circumstances stated in his complaint, left in great and immediate danger of irreparable loss because of that fact.